DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, Subspecies 1B, and Subspecies 2A in the reply filed on July 26th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26th, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 4-6, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt (U.S. Publication 2016/0030200).
Hunt discloses a device (for example see Figures 1A-3C) comprising a trial femoral head (100) and a trial femoral neck (122). The trial femoral head includes an inner wall defining a cavity extending along a head axis and a visual alignment guide on the outer surface of the trial femoral head (see Figures 8 and 9), wherein the visual alignment guide on the femoral head includes a single indicium (the entire scale positioned along the trial head can be interpreted as a single indicium or as a plurality of individual indicium) and wherein the visual alignment guide has a width of at least 3mm (the size of the trial head is larger than 3mm and the guide is shown extending along a large portion of the circumference). The trial femoral neck includes a tapered free end (see Figures 2B-2C) receivable within the cavity, wherein the taper includes inclined first and second anti-rotation features (134 and 136) having flat surfaces and the inner wall of the cavity includes a third anti-rotation feature (one set of opposed slots 110 and 112)having a flat surface, wherein the trial femoral head is capable of being attached to the trial femoral neck in a first angular configuration for a right hip joint such that the first and third anti-rotation features are engaged and a second angular configured for a left hip such that the second and third anti-rotation features are engaged. The trial neck further includes a second visual guide on a superior lateral surface of the neck (see Figures 7-9) and the trial head includes a first and second head indicium on the outer surface, wherein the trial head is attached to the trial neck at a first angular configuration when the neck indicium and first head indicium are aligned and the trial head is attached to the trial neck at a second angular configuration when the neck indicium and the second head indicium are aligned. Hunt further discloses the device wherein the visual alignment guide is positioned on the outer surface of the trial head to correspond to an inclination angle of less than 45 degrees of an acetabular cups in a patient when the trial head is mounted on the trial neck on a stem component with the trial in a neutral position and wherein the anti-rotation features are configured such that the trial head is rotated less than 180 degrees in the first configuration compared to the second configuration (the amount of rotation between each pair of slots is less than 180 degrees). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (U.S. Publication 2016/0030200) in view of Hickey (U.S. Patent 5,645,607).
Hunt discloses the invention as claimed (see above) except for the device further comprising a retention mechanism. Hickey teaches a device comprising a head (25) and a stem (40), wherein the device further comprises a retention mechanism between the head and stem having a clip that provides a friction fit between a taper of the stem and a cavity of the head in order to releasably attach the head to the stem (column 3 lines 35-39). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Hunt further comprising a retention mechanism in view of Hickey in order to releasably attach the trial head to the trial neck. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (U.S. Publication 2016/0030200) in view of Magagnoli (U.S. Publication 2019/0159904).
Hunt discloses the invention as claimed (see above) except for the trial head having grip features. Magagnoli teaches a device (for example see Figures 1-3) comprising a head (2), wherein the head further comprises gripping features, such as recesses (14), in an outer surface of the head in order to allow bone ingrowth into the head. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Hunt wherein the head further comprises gripping features, such as recesses, in view of Magagnoli in order to allow bone ingrowth into the head.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775